1.	The After Final Amendment submitted on August 4th, 2022 has been entered in the above-identified application. No amendments have been made to the claims. Claims 1 and 4-22 are pending and are rejected.
	Applicants traverse the rejection of claims 1 and 4-22 under 35 U.S.C. 103 as being unpatentable over Kriessmann et al. (US 5939482 A) and assert that Kriessmann requires the use of at least two amino groups in order to obtain the copolymer dispersion and that unlike Kriessmann, the instant application does not use amine compounds and describes the pitfalls of using amine compounds in the Background section (Paragraph 0003 of the as-filed Specification). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not using amine compounds) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicants further argue that the current application may be differentiated from Kriessmann based on how it is prepared (one-stage vs. two-stage process). For example, the Applicants argue, that less acetoacety] groups may be used only if the copolymer is made in a two-stage process, that Kriessmann also describes the disadvantages of using a one- stage method and emphasizes the use of a two-stage method that can provide a high crosslinking density as well as other advantages. 
	However, as previously pointed out, the Examiner disagrees. First, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. Second, claims 1 and 4-22 recite an aqueous dispersion, a coating comprising the aqueous dispersion, and an article comprising the coating. None of the claims are directed to a method. The patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Kriessmann teaches the claimed aqueous dispersion, the claimed coating comprising the aqueous dispersion, and the claimed article comprising the coating and hence the instant claims are unpatentable even though the prior products were made by a different process. There is no evidence of record to establish that a patentably distinct composition is made by the method used by the Applicants versus the method used by Kriessmann. Applicants are again invited to provide experimental data to conclusively establish that the composition recited in the instant application is patentably distinct from the composition taught by Kriessmann. 
	Hence, the above rejection is maintained. 

	2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787